Case 7:20-cr-00611-CS Document 18 Filed 12/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

-- - ---X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20cr0611-CS
MARK JONES,
Defendant(s).
- -X
Defendant __ Mark Jones hereby voluntarily consents to

 

participate in the following proceeding via__X videoconferencing or _X_ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer

/s/ Mark Jones |
Defendant's Signature Defendant's Ceunsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Mark Jones Jason Ser

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

Y16[20 Mitty,

Date U.S. District Judge/U.S. Magistrate Judge }-

 
